NONPRECEDENTIAL DISPOSITION
                                    To be cited only in accordance with
                                            Fed. R. App. P. 32.1




                United States Court of Appeals
                                          For the Seventh Circuit
                                          Chicago, Illinois 60604

                                         Submitted March 12, 2008*
                                          Decided March 13, 2008

                                                  Before

                                    WILLIAM J. BAUER, Circuit Judge

                                    DANIEL A. MANION, Circuit Judge

                                    MICHAEL S. KANNE, Circuit Judge

No. 07‐2169

FRED PERRY,                                                Appeal from the United States District
           Plaintiff‐Appellant,                            Court for the Eastern District of
                                                           Wisconsin.
         v.
                                                           No. 06‐C‐101
ANTONIO PEREZ, et al.,
    Defendants‐Appellees.                                  William E. Callahan, Jr., 
                                                           Magistrate Judge.

                                                O R D E R

       Fred Perry applied to the Milwaukee Housing Authority for housing benefits under
section 8 of the Housing Act, 42 U.S.C. § 1437f.  The Housing Authority denied his
application because Perry had been arrested twice for domestic battery.  After an informal
review at which Perry had the opportunity to explain why his application should not have


         *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).
No. 07‐2169                                                                                   Page 2

been denied, the hearing officer upheld the Housing Authority’s decision.  Perry then filed
suit in federal court against the city of Milwaukee, the hearing officer, the representative
who advocated for the Housing Authority at the review hearing, and another employee of
the Housing Authority.  The magistrate judge, hearing the case by consent of the parties,
construed Perry’s amended complaint as requesting judicial review of the Housing
Authority’s decision and bringing a claim against all defendants under 42 U.S.C. § 1983 for
violating his right to due process.  The defendants filed and served their answer to the
amended complaint on August 9, 2006.  They then moved for summary judgment, which
the magistrate judge granted.  Perry appeals.

         In his opening brief on appeal, Perry does not take issue with any of the grounds on
which the court granted summary judgment.  Instead, he argues for the first time that the
court should have entered a default judgment against the defendants because, he insists,
three of the defendants failed to answer the amended complaint in the time required by
Federal Rule of Civil Procedure 12(a)(1)(A).  His assertions are not supported by the record
because all four defendants answered the complaint within 20 days after the date Perry says
they were served.  See FED. R. CIV. P. 12(a)(1)(A).  But his real problem is that we will not
entertain this argument because he did not move for a default judgment or otherwise raise
the issue in the district court.  See, e.g., Econ. Folding Box Corp. v. Anchor Frozen Foods Corp.,
No. 07‐1893, 2008 WL 199841, at *2 (7th Cir. Jan. 25, 2008).  We cannot fault the district court
for failing to do something Perry did not ask it to do.  See, e.g., Tolle v. Carroll Touch, Inc., 977
F.2d 1129, 1137 (7th Cir. 1992).

        Perry raises other arguments in his reply brief, but none disputes the district court’s
reasons for granting summary judgment.  Furthermore, as we have said many times, we
will not consider arguments an appellant fails to raise in the opening brief.  See TAS Distrib.
Co. v. Cummins Engine Co., 491 F.3d 625, 630‐31 (7th Cir. 2007).

                                                                                       AFFIRMED.